Citation Nr: 0213345	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The veteran timely appealed this determination to the Board.  

In June 2000, the Board issued a decision denying an 
increased rating for an eye disability, and remanded the 
issue of service connection for carpal tunnel syndrome for 
further development.  The RO completed, to the extent 
possible, the requested development on the remanded issue.  
However, as the RO also has continued the denial of the 
appeal, the matter has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is competent (medical) evidence of record that the 
veteran incurred carpal tunnel syndrome during service and 
that she currently has the condition. 


CONCLUSION OF LAW

Service connection is warranted for carpal tunnel syndrome.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the claim was initially denied by the RO as not well 
grounded in August 1996.  However, in light of the new law, 
the RO readjudicated the claim and denied it on the merits in 
February 2002.  See Supplemental Statement of the Case issued 
March 13, 2002.  

Through the statement of the case, and subsequently issued 
supplemental statements of the case, and various 
correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support her claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Examination and medical history reports dated in July 1974, 
July 1980, July 1981, May 1985, February 1987, and April 
1989, as well as the treatment records, are negative for 
reported complaints of or diagnosis for carpal tunnel 
syndrome.  The veteran's retirement examination and 
corresponding medical history report of July 1993, are also 
negative for reports of carpal tunnel syndrome.

VA records show that in October 1995, the veteran was seen 
for complaints of bilateral hand numbness, and an 
electrodiagnostic study was completed.  The report reflects a 
reported 3-month history of numbness in both hands, as well 
as the veteran's denial of trauma or surgery to the wrists or 
neck.  The examiner also pointed out that the veteran had 
worked for 19 years as a secretary and that her symptoms 
would become worse with long hours of extension of the wrists 
during typing.  The studies did not show electrodiagnostic 
evidence of bilateral median and ulnar sensori-motor 
neuropathy.  A bilateral wrist hand orthosis was recommended.  

The diagnosis and treatment of carpal tunnel syndrome is 
noted throughout the veteran's VA outpatient treatment 
records dated from 1995 to 1998.  The issuance of wrist 
supports is also noted.  

In a July 1997 statement, the veteran's former supervisor 
reported that the veteran's duties required the completion of 
a great deal of administrative work which included typing, 
filing and posting items on the display board.  The former 
supervisor noticed that the veteran would stop typing to 
massage her hands due to pain, and that she would apply 
liniment.  It was noted that on several occasions, the 
veteran was verbally counseled because of her inability to 
keep up with the workload due to pain.  The supervisor noted 
that to her knowledge, a medical professional never checked 
the veteran's wrists because it was felt that the problems 
were due to an increased workload.  

In July 1997, the veteran testified before the undersigned 
member of the Board at the RO.  The veteran testified that 
she experienced hand and wrist pain after constant typing 
during service.  She never sought medical treatment for it 
during service.  She did share her feelings with coworkers.  
The veteran's father testified that the veteran had 
complaints and concerns regarding her hands and arms during 
service.  

In a statement dated in August 1997, the veteran's mother 
reported her observations of the veteran's problems with her 
hands during her period of service.  On several occasions 
while the veteran was still in service, she advised the 
veteran to seek medical attention.  

In accordance with the remand portion of the Board's June 
2000 decision, the veteran was afforded a VA examination in 
January 2001.  The examiner noted that only nerve conduction 
studies were accomplished, and confirmed the diagnosis of 
mild to moderate bilateral carpal tunnel syndrome.  In July 
2001, the same examiner provided an opinion regarding the 
question of whether or not the carpal tunnel syndrome dates 
back to the veteran's service.  The examiner determined that 
if the veteran's symptoms began during service, but failed to 
report them until later, then the veteran would have to be 
believed.  The examiner indicated that the veteran never 
reported that she had the symptoms during service and failed 
to report them.  The examiner, going strictly on the first 
reported diagnosis in October 1995 and the reported 3 month 
history of symptoms, determined that the veteran's carpal 
tunnel syndrome is not related to service, but to some 
unknown etiology after service.

Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Here, the VA examiner essentially presented two opinions, one 
based on a supported history of the occurrence of the 
symptoms during service and another based on the reported 
history noted when the veteran was initially seen in October 
1995.  Although the examiner found that the veteran never 
said that she had carpal tunnel syndrome symptoms during 
service but failed to report them, the record indicates 
otherwise.  Clearly, from the arguments presented by the 
veteran, her father's testimony, and the statements from her 
mother and a former supervisor, the veteran did have symptoms 
during service and never reported them.  Since the examiner 
determined that if the veteran had made such a statement, 
then she is to be believed regarding the onset of the 
condition.  As this is the case, then the examiner's opinion 
supports the veteran's contentions.  Furthermore, as noted in 
the June 2000 remand, in October 1995 the examiner 
specifically noted that the veteran had worked for 19 years 
as a secretary and that her symptoms would become worse with 
long hours of extension of the wrists during typing.  From 
this statement, it appears that the examiner was attributing 
the veteran's symptoms to typing in service, since it was the 
only injury discussed by the examiner.  Therefore, based on 
the evidence as a whole, it is reasonable to conclude that 
the veteran's carpal tunnel symptoms were present during 
service and have been attributed to many years of typing.  
Clearly, her symptoms have continued since that time.  It is 
the Board's judgment that the evidence is in relative 
equipoise, therefore the benefit of the doubt as contemplated 
by 38 U.S.C.A. § 5107 applies in this instance.  






ORDER

Entitlement to service connection for carpal tunnel syndrome 
has been established, and the appeal is granted subject to 
regulations applicable to the payment of monetary benefits.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

